Exhibit 10.3

THE CHEESECAKE FACTORY INCORPORATED
AMENDED AND RESTATED ANNUAL PERFORMANCE INCENTIVE
PLAN
MARCH 11, 2002
AMENDED AND RESTATED MARCH 24, 2005




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

I.

STATEMENT OF PURPOSE

1

 

 

 

II.

DEFINITIONS

1

 

2.1

Award

1

 

2.2

Base Salary

1

 

2.3

Board

1

 

2.4

Code

1

 

2.5

Committee

1

 

2.6

Company

1

 

2.7

Discretionary Bonus

1

 

2.8

Fiscal Year

1

 

2.9

Limitation Amount

1

 

2.10

Other Remuneration

2

 

2.11

Participant

2

 

2.12

Performance Achievement Bonus

2

 

2.13

Performance Incentive Target

2

 

2.14

Plan

2

 

2.15

Regulations

2

 

 

 

 

III.

PARTICIPATION

2

 

3.1

Eligibility

2

 

3.2

Participation

2

 

 

 

 

IV.

INCENTIVE AWARDS

3

 

4.1

Discretionary Bonus

3

 

4.2

Performance Achievement Bonus

3

 

4.3

Committee Certification

3

 

4.4

No Modification of Performance Incentive Target and Formula

3

 

4.5

Form and Timing of Performance Achievement Bonus

4

 

4.6

Limitation

4

 

4.7

Reduction of Awards Pursuant to Code Section 162(m)

4

 

4.8

Maximum Performance Achievement Bonus.

4

 

 

 

 

V.

ADMINISTRATION

5

 

5.1

Administration by the Committee

5

-i-




TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

 

5.2

Pro-Rata Grants

5

 

5.3

Unforeseen Circumstances of Participant

5

 

5.4

Adjustments

5

 

5.5

Amendment or Termination of Plan

5

 

 

 

 

VI.

MISCELLANEOUS

6

 

6.1

Assignability

6

 

6.2

Expenses

6

 

6.3

Gender

6

 

6.4

Governing Laws

6

 

6.5

No Guarantee of Employment

6

 

6.6

No Right to Award

6

 

6.7

Payment of Taxes

6

 

6.8

Section Headings

6

 

6.9

Severability

6

 

6.10

Term of Plan

6

 

 

 

 

VII.

EXECUTION OF PLAN

6

-ii-




I.     STATEMENT OF PURPOSE

                         The purposes of the Plan are to:

                         (a)          challenge management to make decisions and
to take actions to advance the Company to meet its goals;

                         (b)          retain and motivate management; and

                         (c)          focus management’s attention on setting
and achieving clearly defined and attainable corporate and business unit
performance objectives.

II.     DEFINITIONS

                         The following terms, when used herein, shall have the
meanings indicated in this Section unless different meanings are clearly
required by the context of the Plan.

          2.1          Award:  “Award” means any bonus, award, or other
compensation granted to a Participant under the terms of this Plan.

          2.2          Base Salary:  “Base Salary” means the aggregate base
annualized salary of a Participant from the Company and all of its subsidiaries
with respect to the Fiscal Year exclusive of any commissions or other actual or
imputed income from any Company-provided benefits or perquisites, other bonuses
or incentive awards by the Company and calculated prior to any reductions for
salary deferrals pursuant to any deferred compensation plan or contributions
qualifying under Section 401(k) of the Code.

          2.3          Board:  “Board” means the Board of Directors of the
Company.

          2.4          Code:  “Code” means the Internal Revenue Code of 1986, as
amended.

          2.5          Committee:  “Committee” means a committee consisting
solely of two (2) or more directors who are considered “outside directors” for
purposes of Section 162(m) of the Code and the Regulations thereunder.  So long
as the Compensation Committee of the Board satisfies such criteria, the
Compensation Committee of the Board shall be the Committee under the Plan.

          2.6          Company:  “Company” means The Cheesecake Factory
Incorporated, a Delaware corporation, and any related or successor organization
that adopts this Plan.

          2.7          Discretionary Bonus:  “Discretionary Bonus” means an
Award, if any, determined as set forth in Section 4.1.

          2.8          Fiscal Year:  “Fiscal Year” means the annual fiscal
accounting period adopted by the Company for tax purposes.

          2.9          Limitation Amount:  “Limitation Amount” means the amount
set forth in Code Section 162(m).  For 2004, the Limitation Amount is
$1,000,000.

1




          2.10          Other Remuneration:  “Other Remuneration” means all the
remuneration paid to a Participant during the taxable year that is taken into
account in computing the limitation for the taxable year with respect to the
Participant under Code Section 162(m) and the Regulations.

          2.11          Participant:  “Participant” means any employee who has
become a Participant in the Plan under Section III.

          2.12          Performance Achievement Bonus:  “Performance Achievement
Bonus” means, subject to limitations set forth herein, a stated percent (not to
exceed 100%) of each Participant’s Base Salary which may be awarded as an Award
to a Participant as a result of achievement of the Performance Incentive Target
established for the Participant as set forth in Section 4.2.

          2.13          Performance Incentive Target:  “Performance Incentive
Target” means a target established for a Participant for a Fiscal Year which may
be described in terms of Company-wide objectives and/or objectives that are
related to the performance of the individual Participant or a subsidiary,
division, department or function within the Company or subsidiary in which the
Participant is employed. Any Performance Incentive Target applicable to Awards
to the extent that such an Award is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code shall be limited to specified
levels of or increases in the Company’s or subsidiary’s return on equity,
earnings per share, total earnings, earnings growth, return on capital, return
on assets, economic value added, earnings before interest and taxes, sales
growth, gross margin return on investment, increase in the fair market value or
price of the Company’s shares (including, but not limited to, growth measures
and total shareholder return), net operating profit, consolidated income from
operations, cash flow (including, but not limited to, operating cash flow and
free cash flow), cash flow return on investments (which equals net cash flow
divided by total capital), internal rate of return, increase in net present
value or expense targets.

          2.14          Plan:  “Plan” means The Cheesecake Factory Incorporated
Amended and Restated Annual Performance Incentive Plan, as described herein, and
all subsequent amendments thereto.

          2.15          Regulations:  “Regulations” means the Income Tax
Regulations promulgated under the Code, as such regulations may be amended.

III.     PARTICIPATION

          3.1          Eligibility:  Each year, the Committee, in its sole
discretion, shall (i) designate, or (ii) to the extent not inconsistent with the
terms hereof and Section 162(m) of the Code, delegate to the Chief Executive
Officer the right to designate, those employees of the Company or any of its
subsidiaries who shall be eligible to receive an Award under the Plan for that
Fiscal Year.  Eligible Participants shall include executive officers, other
officers, director-level staff employees, restaurant managers and, in the case a
Discretionary Bonus, other employees of the Company or any of its subsidiaries.

          3.2          Participation:  Each eligible employee shall become a
Participant in the Plan on the date designated by the Committee.

2




IV.     INCENTIVE AWARDS

          4.1          Discretionary Bonus:  Except as provided in Section 5.3
below, the Committee shall either (i) delegate to the Chief Executive Officer
the determination of the amount of the Discretionary Bonus, if any, payable to
each eligible Participant (other than the Company’s executive officers) as of
the last day of the Fiscal Year, or (ii) make the determination itself. The
Chief Executive Officer may make recommendations to the Committee regarding his
Discretionary Bonus but shall not be present during voting or deliberations by
the Committee with respect to his Discretionary Bonus.  The Committee shall also
determine the amount of any Discretionary Bonus of the Company’s other executive
officers.  The determination described in this Section 4.1 shall be based solely
on the factors deemed appropriate by the Committee or the Chief Executive
Officer, as the case may be.  The factors may include the Company’s,
subsidiary’s or business unit’s financial results, advancement in research and
development, technological achievements, performance beyond preestablished
objectives, extraordinary tangible or intangible contributions of the
Participant to the Company, a subsidiary, or a business unit, as well as other
criteria. The amount of the Discretionary Bonus shall not exceed one hundred
percent (100%) of a Participant’s Base Salary.

          4.2          Performance Achievement Bonus:  By no later than the
latest time permitted by Section 162(m) of the Code and the Regulations
(generally, for performance periods of one year or more, no later than 90 days
after the commencement of the performance period) and while the achievement of
the Performance Incentive Target remains substantially uncertain within the
meaning of Section 162(m) of the Code and the Regulations, the Committee shall
establish, in writing, the specific Performance Incentive Target for a
Participant which must be achieved in order to earn a Performance Achievement
Bonus (or designated portion thereof) and the formula for computing the
Performance Achievement Bonus (or designated portion thereof) if such
Performance Incentive Target is achieved. The Performance Incentive Target shall
be established in writing by the Committee and shall be applied to a Fiscal
Year, as determined by the Committee.

          4.3          Committee Certification:  The Performance Incentive
Target and the formula for computing the Performance Achievement Bonus with
respect to each Fiscal Year shall be duly communicated to each Participant in
accordance with the procedures set forth by the Committee. The Committee shall
determine whether the Performance Incentive Target is achieved, and, if so, the
Committee shall certify in writing, prior to the payment of any Performance
Achievement Bonus (or designated portion thereof) for such Fiscal Year, that
such Performance Incentive Target was satisfied. No Performance Achievement
Bonus (or designated portion thereof) for such Fiscal Year shall be payable to
Participant unless and until the Committee makes a certification in writing with
respect to the achievement of the Performance Incentive Target for such Fiscal
Year as required by Section 162(m) of the Code and the Regulations thereunder.

          4.4          No Modification of Performance Incentive Target and
Formula:  Once the Committee has established, in writing, the Performance
Incentive Target which must be achieved in order for the Performance Achievement
Bonus (or designated portion thereof) to be earned and the formula for computing
the Performance Achievement Bonus (or designated portion thereof), with respect
to a Fiscal Year, the Committee shall not have the authority to modify such
Performance Incentive Target or formula for computing the Performance
Achievement Bonus with respect to such Fiscal Year, except as provided in
Section 5.4 below.

3




          4.5          Form and Timing of Bonus:  Subject to Section 4.7, each
Discretionary Bonus and each Performance Achievement Bonus shall be payable to
the Participant in cash on the date designated by the Committee or the Chief
Executive Officer which date shall be within 2 1/2 months of the end of the
Fiscal Year, except that the following shall be payable solely upon approval by
the Committee:

 

 

(A)

any Discretionary Bonus or Performance Achievement Bonus to the Chief Executive
Officer or other executive officer, and

 

 

(B)

any Performance Achievement Bonus when the aggregate sum of such Bonus and all
Other Remuneration exceeds the Limitation Amount.

          4.6          Limitation:  As described in Section 4.7, Awards shall be
awarded in a manner that will not reduce the maximum deduction available to the
Company for payments to any Participant in accordance with Section 162(m) of the
Code and Regulations thereunder.

          4.7          Reduction of Awards Pursuant to Code Section 162(m): 
Unless the material terms of the Performance Incentive Target are disclosed to
and approved by the stockholders in accordance with the requirements of Section
162(m) of the Code and the Regulations thereunder, the amount of any Performance
Achievement Bonus shall be reduced by the amount necessary for the aggregate sum
of (i) the Performance Achievement Bonus and (ii) all Other Remuneration not to
exceed the Limitation Amount.  In no event shall any portion (the “Excess
Compensation”) of the Discretionary Bonus be paid to the Participant if and to
the extent such Excess Compensation, when added together with all Other
Remuneration, exceeds the Limitation Amount.  The Company shall establish a
bookkeeping account (the “Excess Compensation Account”) for Excess Compensation
payable to the Participant.  Interest will be credited to the Excess
Compensation Account at the short-term applicable federal rate, as defined in
Code Section 1274(d)(1)(C)(i), compounded annually.  If and to the extent in any
year all or a portion of the Excess Compensation, when added together with all
Other Remuneration, does not exceed the Limitation Amount, the Company shall pay
within 120 days of end of such year to the Participant all or a portion of the
Excess Compensation that does not exceed the Limitation Amount.  The Company
shall pay all of the unpaid Excess Compensation to the Participant from the
Excess Compensation Account upon the termination of the Participant’s employment
with the Company for any reason.  Notwithstanding the foregoing, no Excess
Compensation Account shall be established or continued to be maintained by the
Company and no Excess Compensation shall be payable to the Participant if at any
time the Committee in its sole discretion determines that the Excess
Compensation would be, or is reasonably likely to be, pursuant to Section 409A
of the Code, as amended by the American Jobs Creation Act of 2004, or any
regulations or guidance promulgated thereunder includible in the Employee’s
gross income in a taxable year before the year(s) in which the Employee would
actually receive the Excess Compensation.

          4.8          Maximum Performance Achievement Bonus.  In no event shall
the maximum Performance Achievement Bonus for any Fiscal Year payable to any one
Participant exceed $1million.

4




V.     ADMINISTRATION

          5.1          Administration by the Committee:   Except as otherwise
set forth herein, the Plan shall be administered by the Chief Executive Officer
under the direction of the Committee.

          5.2          Pro-Rata Grants:   Except to the extent inconsistent with
the provisions of Section 162(m) of the Code and the Regulations thereunder, the
Committee shall have the authority to grant a Performance Achievement Bonus that
is proportionately or otherwise adjusted based on and consistent with the
Performance Incentive Targets to take into account the period of actual service
of a Participant that became eligible to join the Plan after the beginning of
the Fiscal Year.

          5.3          Unforeseen Circumstances of Participant:   In the event
of termination of employment by reason of death, disability, normal retirement,
early retirement with the consent of the Company or leave of absence approved by
the Company, or in the event of hardship or other special circumstances, of a
Participant, the Committee may in its sole discretion take any action that it
deems to be equitable under the circumstances or in the best interests of the
Company, and not inconsistent with the provisions of Section 162(m) of the Code
and the Regulations thereunder.

          5.4          Adjustments:  In the event of a material change in
accounting assumptions, principles or practices after the Performance Incentive
Target is established, which change affects the Fiscal Year’s results, or in the
event of any stock dividend, stock split, combination or exchange of shares of
the Company, recapitalization or other change in the capital structure of the
Company, any merger, consolidation, spin–off, spin–out, split–off, split–up,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), or any other corporate transaction or event
having an effect similar to any of the foregoing in respect of or materially
affecting the applicable Performance Incentive Target, the Committee may, in the
manner and to the extent, if any, it deems appropriate and equitable to the
Participants and consistent with the terms of the Plan and the provisions of
Section 162(m) of the Code and the Regulations thereunder, proportionately
adjust any or all of the Performance Incentive Targets, based solely on
objective criteria, so as to neutralize, in the Committee’s reasonable judgment,
the effect of the change on the applicable pre-established Performance Incentive
Target for the Fiscal Year.

          5.5          Amendment or Termination of Plan:  The Plan may be
amended or terminated in whole or in part by the Committee in its sole
discretion, but no such action shall adversely affect or alter any right or
obligation existing prior to such amendment or termination.  The Committee has
the authority to interpret the Plan, the terms of any document relating to any
Award and may adopt such rules and regulations for carrying out the terms and
purposes of the Plan and may take such other actions in the administration of
the Plan as it deems advisable. The interpretation and construction by the
Committee of any provision of the Plan, any document evidencing an Award, and
any rule or regulation adopted by the Committee shall be final and binding.

5




VI.     MISCELLANEOUS

          6.1          Assignability: No Participant shall have the right to
pledge, assign or otherwise dispose of any unpaid portion of any Award.

          6.2          Expenses:  Except as otherwise provided under the
provisions of the Plan, all costs and expenses in connection with the
administration of the Plan shall be paid by the Company.

          6.3          Gender:  The masculine pronoun wherever used includes the
feminine pronoun.

          6.4          Governing Laws:  The Plan shall be construed,
administered and enforced according to the laws of the United States and the
laws of the State of California to the extent the latter are not preempted by
the former.

          6.5          No Guarantee of Employment:  Nothing in this Plan shall
be construed as giving any employee of the Company or any subsidiary an
agreement or understanding, express or implied, that the Company or any
subsidiary shall continue to employ any individual, whether or not a Participant
in the Plan.

          6.6          No Right to Award:  Subject to Section 5.3 and unless
otherwise expressly set forth in any employment agreement signed by the Company
and a Participant, a Participant shall not have any right to any Award hereunder
until such Award has been paid to such Participant and the Award shall be
conditioned upon a Participant being an employee of the Company on the date
designated for payment of the Award.

          6.7          Payment of Taxes:  The Company shall have the right to
withhold from any payment to a Participant under this Plan, in cash, all
federal, state, city or other taxes as shall be required pursuant to any statute
or governmental regulations or ruling.  In connection with such withholding, the
Company may make any arrangement consistent with this Plan, as it may deem
appropriate.

          6.8          Section Headings:  The headings of this Plan have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

          6.9          Severability:  In the event any provision of this Plan
shall be considered illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining provisions of this Plan, but shall be
fully severable, and the Plan shall be construed and enforced as if said illegal
or invalid provisions had never been inserted therein.

          6.10          Term of Plan:  The Plan became effective for the Fiscal
Year 1993, and continues on a year-to-year basis, at the sole discretion of the
Committee.

VII.     EXECUTION OF PLAN

                         The Board amended and restated this Plan on March 24,
2005, to be effective commencing with Fiscal Year 2005.

6




                         IN WITNESS WHEREOF, the Company has hereunder caused
its name to be signed by its duly authorized officers this 24th day of March
2005.

 

THE CHEESECAKE FACTORY
INCORPORATED, a Delaware corporation

 

 

 

By:

 /s/ DAVID OVERTON

   

--------------------------------------------------------------------------------

 

 

David Overton

 

 

Chairman of the Board, Chief

 

 

Executive Officer and President

 

 

 

 

By:

/s/ DEBBY ZURZOLO

   

--------------------------------------------------------------------------------

 

 

Debby Zurzolo

 

 

Executive Vice President and Secretary

7